At a former day of this term this appeal was dismissed for want of a sufficient transcript. Relator moves for a rehearing, and sets out in his motion that certain affidavits were made by him and filed in the trial court. No certified copies of said affidavits are attached to the motion. However, the error making necessary the dismissal of the appeal appearing to have been one of omission by the district judge who tried the case, the request of relator in his motion is granted, and the clerk of this court is directed to return the transcript on file here to the clerk of the district court of Delta County in order that relator and his attorneys may have such transcript certified by the trial court in accordance with the requirements of Art. 857, C. C. P.
Appellant is given fifteen days from this order in which to have the record corrected, and the appeal properly perfected.
                 ON MOTION TO REINSTATE APPEAL.